EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Vikram Iyengar (Reg. No. 65,488) on 05/05/2022.

The application has been amended as follows: 
1. 	(Currently Amended) A computer-implemented method, comprising:
	effecting, by a processor, display of a chat widget in a viewport of a display screen of an electronic device and on one or more Web pages of a Website associated with an enterprise;
	effecting, by the processor, display of a chat window at a first position relative to a Web page of the Website in response to a user selection input corresponding to the chat widget displayed on the Web page, the chat window facilitating a chat interaction between a user and an agent associated with the enterprise, the display of the chat window at the first position configured to retain display of a substantial portion of the Web page to the user;
	in response to an input indicative of provisioning of a text input from the user, repositioning, by the processor, the chat window to a second position relative to the Web page to display a virtual keyboard at a portion of the Web page comprising the first position and preventing, by the processor, coupling of the chat window to a top portion of the virtual keyboard;
	storing, by said processor, an indication of a position of the chat window relative to the viewport of the display screen when the chat window is displayed at the second position relative to the Web page;
	in response to a scroll input corresponding to the Web page from the user during the chat interaction between the user and the agent, causing the chat window, by the processor, to scroll with the Web page without recalculating the position of the chat window during the scrolling the chat window with the Web page to maintain the chat window at the second position relative to the Web page during a scroll movement of the Web page that is based on the scroll input; and
	subsequent to completion of said scroll movement of the Web page,  sliding, by the processor, the chat window to the stored position relative to the viewport of the display screen without recalculating the position of the chat window during the sliding the chat window to the stored position relative to the viewport of the display screen,
	
	wherein the sliding the chat window to the stored position relative to the viewport of the display screen subsequent to the scroll movement comprises positioning the chat window at a third position relative to the Web page.

2.	(Previously Presented) The method of Claim 1, wherein the first position corresponds to a portion of the Web page that is displayed at a bottom-right corner portion of the viewport at a time when the user selection input is received.

3.	(Previously Presented) The method of Claim 2, further comprising:
effecting, by the processor, a dynamic alteration of a size of the chat window to fit completely within the viewport of the display screen subsequent to repositioning of the chat window to the second position.

4.	(Original) The method of Claim 3, wherein the electronic device is one of a mobile phone, a Smartphone, a tablet device, and a wearable device.

5.	(Previously Presented) The method of Claim 1, further comprising:
in response to a drag input from the user with regard to the chat window, causing, by the processor, a repositioning of the chat window from the third position relative to the Web page to a fourth position relative to the Web page, the fourth position selected by the user.

6.	(Original) The method of Claim 1, further comprising:
causing the chat window to collapse to a predetermined minimum size, by the processor, in response to a user input indicative of minimizing a size of the chat window, the chat window in the predetermined minimum size configuring a chat button.

7.	(Original) The method of Claim 6, wherein the chat button is configured to be positioned at a same location as that of the chat window prior to collapsing to the predetermined minimum size.

8.	(Previously Presented) The method of Claim 6, wherein the chat button is configured to be positioned at the first position subsequent to the collapsing of the chat window to the predetermined minimum size.

9.	(Original) The method of Claim 6, further comprising:
causing the chat window, by the processor, to regain a maximum size prior to collapsing to the minimum predetermined size subsequent to receiving user input indicative of maximizing a size of the chat window, the user input provided corresponding to the chat button.

10.	(Original) The method of Claim 1, wherein the agent is one of a human agent and a virtual agent.

11.	(Currently Amended) An apparatus, comprising:
		at least one processor;
		a display screen; and
	a memory having stored therein machine executable instructions, that when executed by the at least one processor, cause the apparatus to:
	effect display of a chat widget in a viewport of the display screen and on one or more Web pages of a Website associated with an enterprise;
	effect display of a chat window at a first position relative to a Web page of the Website in response to a user selection input corresponding to the chat widget displayed on the Web page, the chat window facilitating a chat interaction between a user and an agent of the enterprise, the display of the chat window at the first position configured to retain display of a substantial portion of the Web page to the user;
	in response to an input indicative of provisioning of a text input from the user, reposition the chat window to a second position relative to the Web page to display a virtual keyboard at a portion of the Web page comprising the first position and prevent coupling of the chat window to a top portion of the virtual keyboard;
	store an indication of a position of the chat window relative to the viewport of the display screen when the chat window is displayed at the second position relative to the Web page;
	in response to a scroll input corresponding to the Web page from the user during the chat interaction between the user and the agent, cause the chat window to scroll with the Web page without recalculating of the position of the chat window during the scrolling the chat window with the Web page to maintain the chat window at the second position relative to the Web page during a scroll movement of the Web page that is based on the scroll input; and
	subsequent to completion of said scroll movement of the Web page, slide the chat window to the stored position relative to the viewport of the display screen without recalculating the position of the chat window during the sliding the chat window to the stored position relative to the viewport of the display screen,
	
	wherein the sliding the chat window to the stored position relative to the viewport of the display screen subsequent to the scroll movement comprises positioning the chat window at a third position relative to the Web page.

12.	(Previously Presented) The apparatus of Claim 11, wherein the first position corresponds to a portion of the Web page that is displayed at a bottom-right corner portion of the viewport at a time when the user selection input is received.

13.	(Previously Presented) The apparatus of Claim 12, wherein the apparatus is further caused to:
effect a dynamic alteration of a size of the chat window to fit completely within the viewport of the display screen subsequent to repositioning of the chat window to the second position.

14.	(Previously Presented) The apparatus of Claim 11, wherein the apparatus is further caused to:
in response to a drag input from the user with regard to the chat window, cause a repositioning of the chat window from the third position relative to the Web page to a fourth position relative to the Web page, the fourth position selected by the user.

15.	(Original) The apparatus of Claim 11, wherein the apparatus is further caused to:
cause the chat window to collapse to a predetermined minimum size in response to a user input indicative of minimizing a size of the chat window, the chat window in the predetermined minimum size configuring a chat button.

16.	(Previously Presented) The apparatus of Claim 15, wherein the chat button is configured to be positioned at one of:
	a position of the chat window prior to collapsing to the predetermined minimum size; and
	the first position, subsequent to the collapsing of the chat window to the predetermined minimum size.

17.-20. (Cancelled)

21.	(Currently Amended) A computer-implemented method, comprising:
	effecting, by a processor, display of a chat window at a first position relative to a Web page of a Website associated with an enterprise, the Web page displayed in a viewport of a display screen of an electronic device and the chat window facilitating a chat interaction between a user and an agent associated with the enterprise;
	
	in response to an input indicative of provisioning of a text input from the user, repositioning the chat window to a second position relative to the Web page to display a virtual keyboard at a portion of the Web page comprising the first position and preventing coupling of the chat window to a top portion of the virtual keyboard;
	storing, by the processor, an indication of a position of the chat window relative to the viewport of the display screen when the chat window is displayed at the second position relative to the Web page;
	in response to a scroll input directed to the Web page received from the user, causing the chat window, by the processor, to scroll with the Web page without recalculating the position of the chat window during the scrolling the chat window with the Web page to maintain the chat window at the second position relative to the Web page during a scroll movement of the Web page that is based on the scroll input;
	subsequent to completion of the scroll movement of the Web page, sliding the chat window to the stored position relative to the viewport of the display screen without recalculating the position of the chat window during the sliding the chat window to the stored position relative to the viewport of the display screen,
	
wherein the sliding the chat window to the stored position relative to the viewport of the display screen subsequent to the scroll movement comprises positioning the chat window at a third position relative to the Web page.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Independent Claims 1, 11 and 21, when considered as a whole, are allowable over the prior art of record.

Kashi (US 20160179323 A1) – Kashi teaches a web page with a widget to connect to chat on a customer system, with a chat window displayed over a chat window upon selecting a text chat option, and if the user were to scroll the webpage up and down, the chat windows may remain nearby their respective locations and may therefore scroll into and out of window (Kashi FIG.s 9-12 and ¶¶ [0061-0068])

Kilchenko et al. (US 20160313906 A1) – Kilchenko teaches a messaging window with an agent displayed in on a web page in response to a user selection of a help button and a soft keyboard that is launched automatically with the messaging window.

Dion, Jeff. (Creating a Floating HTML Menu Using https://code.tutsplus.com/tutorials/creating-a-floating-html-menu-using-jquery-and-css--net-40) – Dion teaches a "floating menu" using HTML, CSS, and jQuery. A floating menu stays visible even if you scroll down a web page, that is animated, so they move up and down as you scroll the browser window up or down. Tracking the menu’s initial position, storing the initial position as a variable, determine how far the page has scrolled in pixel dimension, apply the vertical offset, as calculated, to position the menu and thus making it move, and animating the menu to its final location.
The cited prior art, individually or as a combination, fails to clearly teach, or fairly suggest, the independent claims as a whole, including at least:
in response to an input indicative of provisioning of a text input from the user, repositioning, by the processor, the chat window to a second position relative to the Web page to display a virtual keyboard at a portion of the Web page comprising the first position and preventing, by the processor, coupling of the chat window to a top portion of the virtual keyboard;
	storing, by said processor, an indication of a position of the chat window relative to the viewport of the display screen when the chat window is displayed at the second position relative to the Web page;
	in response to a scroll input corresponding to the Web page from the user during the chat interaction between the user and the agent, causing the chat window, by the processor, to scroll with the Web page without recalculating the position of the chat window during the scrolling the chat window with the Web page to maintain the chat window at the second position relative to the Web page during a scroll movement of the Web page that is based on the scroll input; and
	subsequent to completion of said scroll movement of the Web page, sliding, by the processor, the chat window to the stored position relative to the viewport of the display screen without recalculating the position of the chat window during the sliding the chat window to the stored position relative to the viewport of the display screen,
and wherein the sliding the chat window to the stored position relative to the viewport of the display screen subsequent to the scroll movement comprises positioning the chat window at a third position relative to the Web page.

The dependent claims add further limitations to the allowable subject matter of their corresponding independent claims. Thus, the dependent claims are also allowable.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S POSIGIAN whose telephone number is (313)446-6546. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID S POSIGIAN/           Primary Examiner, Art Unit 2179